DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on December 23, 2021. Claims 2-16 are pending. Claim 1 is cancelled. Claims 2 and 5 are amended. Claims 7-16 are newly added.

Response to Arguments
Applicant’s arguments with respect to claims 2-6 filed on December 23, 2021 have been considered but are not persuasive.
Referring to claim 2, Applicant argues that Rosenberg fails to teach ‘processing the image to identify a plurality of sub-images included in the image, wherein each sub-image of the plurality of sub-images included in the image comprises a corresponding portion of the image’, as amended. However, Examiner respectfully disagrees. Rosenberg discloses identifying a duplicate or near duplicate e.g. scaled versions and different colored versions of the query image in a set of resources [col. 6, lines 13-22; Fig 1B, element 130]. Examiner submits that duplicate or near duplicate versions including scaled and different colored versions are sub-images of the query image because they are versions of the image i.e. they include at least some or all of the query image. As such, Examiner submits that Rosenberg does teach ‘processing the image to identify a plurality of sub-images included in the image, wherein each sub-image of the 
All other claims depending from the aforenoted claims are rejected for at least the reasons stated above and further in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the parent application 15/463,018 in para 1 of the instant specification is currently US Patent 10,565,256.  The status of the parent application needs to be updated accordingly. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,429,173 issued to Rosenberg et al (hereafter Rosenberg), and further in view of US PGPub 2008/0052638 by Frank et al (hereafter Frank). 
Referring to claim 2, Rosenberg discloses a method implemented by one or more processors [Abstract; programmable processor, col. 26, lines 40-47], the method comprising: 
identifying an image that is displayed at a computing device [query image Q1 input, col. 6, lines 11-13, Fig 1B; query image request from user device, col. 5, lines 54-59; image search using query image displayed on user device 106, col. 5, lines 31-40]; 
receiving data indicating a user request at the computing device, wherein the user request is received while the image is displayed on the computing device [query image search request received from user device, col. 5, lines 54-59]; 
processing the image to identify a plurality of sub-images included in the image, wherein each sub-image of the plurality of sub-images included in the image comprises a corresponding portion of the image [wherein duplicate or near duplicate, e.g. scaled versions and different colored, versions of the query image Q1 are identified in a set of resources 130, col. 6, lines 13-22; Fig 1B, element 130; Examiner submits that a scaled or different colored version of the query image is a sub-image of the query image and comprises at least a portion of the entire image]; 
generating, based on the data indicating the user request, a plurality of confidence scores, wherein each of the confidence scores is for a corresponding one of the sub-images and indicates a corresponding likelihood that the corresponding one of the sub-images is a focus of the user request [near duplicate images have visual similarity scores relative to the query image that satisfies a near duplicate threshold, col. 15, lines 39-49; visual similarity scores, col. 17, lines 12-39]; 
selecting a particular sub-image, of the sub-images, based on the confidence scores [the near duplicate images need to meet or exceed a minimum absolute visual similarity score to be considered a near duplicate image, col. 15, lines 39-49]; 
generating, based on performing image recognition on the particular sub-image, a plurality of labels, the labels representing attributes of at least one entity of the sub-image [wherein a subset of low confidence labels 132 and corresponding images 134 are obtained for the set of resources 130, col. 6, lines 20-26; initial labels 501 are identified for query image 502; high confidence labels 138 and corresponding images in set of image results 140 are determined and obtained for sets of ranked image search results 136 derived from set 134, col. 6, lines 23-60, Fig 1B; Fig 4, elements 410, 414 and specification; relevance score for candidate label is based on visual similarity score of image from which candidate label was identified, col. 17, line 66- col. 18, line 5; high confidence label threshold relevance score represents semantic relationship to query image, col. 18, lines 6-18]; 
generating, based on the labels and the data indicating the user request, a search request [wherein the high confidence labels 138 are used as text queries for image searches, col. 6, lines 52-55]; and 
providing, for output at the computing device, one or more search results responsive to the search request [wherein text queries provided to image search subsystem 120 and returns corresponding images in set of image results 140, col. 6, lines 54-60; set of image search results 140 are scored and final set of query image results 144 are provided to user device, col. 6, line 61 – col. 7, line 13; Fig 1B, elements 140,144].

While Rosenberg discloses all of the above claimed subject matter, identifying versions (i.e. sub-images) of a query image Q1 in a set of resources that includes duplicate or near duplicate, e.g. scaled versions and different colored, versions [col. 6, lines 13-22; Fig 1B, element 130], and also discloses generating visual similarity scores for each of the near duplicate images [col. 15, lines 39-49]. However, the versions (sub-images) of the query image Q1 are not disclosed by Rosenberg to be displayed when the user request is received. 
However, Frank discloses displaying a plurality of sub-images on a computing device when a request image is received [wherein in response to a map image displayed on map analysis user interface 81, pixel areas on the map that appear to refer to place names are identified, para 179; in response to a displayed map image, a list of raster label extracts (RLEs) that may contain textual annotations (e.g. place name labels) are obtained through image analysis or user selection on areas of the image, para 192, Fig 6A, elements 401-402; see display of RLEs 310 pertaining to map image, Fig 3 and specification].
	Rosenberg and Frank are analogous art because they are in the same field of endeavor, visualization and labeling of images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image search subsystem of Rosenberg that identifies duplicate or near duplicate versions (sub-images) of a query image to include displaying the versions or sub-images on the computing device when the user request is received, as taught by Frank. 
	A person of ordinary skill in the art would have been motivated to make this modification because doing so would achieve predicable results and because Rosenberg allows for modification of features and scope of the disclosed embodiments [col. 28, lines 19-55].

Referring to claim 7, the limitations of the claim are similar to those of claim 2 above in the form of a computing device [Rosenberg, data processing apparatus, col. 26, lines 40-56] comprising: a display [Rosenberg, display device, col. 27, lines 42-48]; one or more processors [Rosenberg, processor, col. 26, lines 40-47]; and one or more storage devices storing instructions that when executed by the one or more processors perform actions [Rosenberg, storage medium with program instructions, col. 26, lines 15-20]. As such, claim 7 is rejected for the same reasons as claim 2. 

Referring to claim 12, the limitations of the claim are similar to those of claim 2 above in the form of computer program instructions [Rosenberg, program instructions, col. 26, lines 15-20]. As such, claim 12 is rejected for the same reasons as claim 2. 

Referring to claims 3, 8 and 13, Rosenberg/Frank discloses that generating the search request based on the labels and the data indicating the user request comprises: generating, based on the labels and the data indicating the user request, multiple candidate search requests, including the search request; accessing historical user request data of a plurality of users; comparing the multiple candidate search requests to the historical user request data; and selecting the search request based on the comparison [Rosenberg, search queries submitted during user sessions are stored in historical data store 114- data stored in historical data store 114 is used to map search queries 109 submitted during user sessions to resources that were identified in search results 111 and actions taken by the user, col. 5, lines 22-30]. 

Referring to claims 4, 9 and 14, Rosenberg/Frank discloses identifying metadata associated with the particular sub-image; wherein generating the labels is further based on the metadata associated with the particular sub-image [Rosenberg, wherein high confidence labels are ranked based on various characteristics associated with the candidate high confidence label and the query image e.g. based on visual similarity score of the image with which the candidate high confidence label is associated and measures of relevance of the candidate high confidence label to the image, col. 10, lines 36-46; visual similarity score is based on image feature scores of image features including color, texture, edges etc., col. 8, lines 49-59; Frank, RLEs for sub-images of map, para 179, 192, Fig 6A, elements 401-402, Fig 3].

Referring to claims 5, 10 and 15, Rosenberg/Frank discloses generating, for each of the labels, a corresponding label confidence score indicating a likelihood that the corresponding label corresponds to a portion of the sub-image that is relevant to the user request; selecting a subset of the labels based on the corresponding label confidence scores, wherein generating the search user request based on the labels comprises generating the search request based on the subset of the labels [Rosenberg, wherein candidate high confidence labels ranked based on visual similarity score with which the candidate high confidence label is associated, col. 10, lines 41-46; subset of high confidence labels 138, Fig 1B and specification; the high confidence labels provide a reliable description of the content of an image because the label is also associated with other images that are visually similar to the image for which the label is generated, col. 10, lines 11-20; wherein the candidate high confidence labels are ranked based on the visual similarity score of the image with which the candidate high confidence label  is associated and measure of relevance of the candidate high confidence label to the (query) image, col. 10, lines 49-56; Frank, RLEs for sub-images of map, para 179, 192, Fig 6A, elements 401-402, Fig 3].

Referring to claims 6, 11 and 16, Rosenberg/Frank discloses that generating the search request is further based on the corresponding label confidence scores for the subset of the labels [Rosenberg, subset of high confidence labels 138 are used as text queries for image searches, col. 6, lines 52-60, Fig 1B]. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167